Citation Nr: 1452791	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-23 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial disability rating in excess of 30 percent for service-connected pes planus with plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from June 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this claim for additional development in April 2012.  The issues of entitlement to service connection for a right knee disorder, entitlement to service connection for a left knee disorder and entitlement to service connection for a low back disorder were developed for appellate consideration and were remanded for additional development.  A November 2012 rating decision granted service connection for a right knee disorder, a left knee disorder and a low back disorder.  Those issues are therefore no longer before the Board, as the November 2012 rating decision constitutes a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).   


FINDING OF FACT

In a December 2012 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he was satisfied with the VA's decision to increase the rating for his service-connected pes planus with plantar fasciitis to 30 percent, effectively withdrawing his appeal of this issue.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

In this case, the Veteran appealed a September 2008 rating decision which granted an initial 10 percent rating for bilateral pes planus with plantar fasciitis.  A November 2012 rating decision increased the rating for bilateral pes planus from 10 percent to 30 percent disabling, effective from June 18, 2008 (the date of receipt of the service connection claim and the effective date of service connection for the disability at issue).  In a December 2012 statement, the Veteran stated that he is satisfied with the decision to increase the rating for pes planus from 10 percent to 30 percent disabling.  The Board construes this as a withdrawal of the appeal as there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of an initial rating in excess of 30 percent for pes planus with plantar fasciitis is dismissed.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


